Citation Nr: 0530458	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from October 1963 to 
September 1965.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating action issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, Puerto Rico.  In a January 1999 
decision, the Board upheld the RO and determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  The RO's severance of service 
connection for an anxiety disorder had previously been upheld 
by the Board in a decision issued in 1977.  Reopening of that 
claim was subsequently denied by the Board in 1990, and then 
by the RO in March 1991. 

In a January 1999 decision the Board again denied the 
reopening of the appellant's claim for service connection for 
a psychiatric disorder.  The appellant appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court).  In October 2000, 
the Court vacated the January 1999 Board decision and 
remanded the case to the Board.  The Board thereafter 
remanded the case to the RO for additional development in 
July 2001; the RO has now returned the case to the Board for 
appellate review.

In December 2004, and March 2005, the appellant through 
counsel submitted additional medical evidence concerning his 
claim for service connection for an acquired psychiatric 
disorder.  He has provided a waiver of review of that 
evidence by the Agency of Original Jurisdiction (AOJ) and 
therefore return to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.






FINDINGS OF FACT

1.  The appellant does not have PTSD linked by competent 
evidence to any incident of active military service.  

2.  The appellant has an anxiety disorder linked by competent 
medical evidence to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.    38 U.S.C.A. §§ 1110, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The criteria for the establishment of service connection 
for an anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the appellant argues that he has one or more 
mental disorders that are the result of active military 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board presently finds 
that the evidence supports a grant of service connection for 
an anxiety disorder, but the preponderance of the evidence is 
against the claim of service connection for PTSD.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

Review of the appellant's service medical records reveals 
that he received treatment for anxiety on two occasions.  
Post-service VA and private records dated in the 1960s and 
the 1970s indicate that diagnoses of anxiety reaction and 
schizophrenia had been rendered for the appellant.  The 
appellant underwent a VA examination in 1973 and the examiner 
rendered a diagnosis of schizophrenia.  In March 1977, a VA 
physician opined that the correct diagnosis of the 
appellant's disorder was chronic anxiety reaction, but 
concluded that this condition was not related to the 
transitory symptoms noted during the appellant's service.  In 
an October 1977, a private physician reported that he had 
treated the appellant for nervousness since approximately 
October 1965.  Review of VA treatment records and examination 
records dated through December 1990 reveals the existence of 
diagnoses of generalized anxiety disorder and PTSD.  

The appellant underwent hospitalization at a VA facility and 
the associated records include a March 1990 diagnosis of 
schizophrenia.  On VA examination in August 1990, a diagnosis 
of generalized anxiety disorder, with depressive features was 
rendered.  The appellant's outpatient treatment records, 
dated through February 1996, reflect diagnoses of PTSD, 
generalized anxiety disorder and schizophrenia.  The 
appellant underwent another period of hospitalization at a VA 
facility, in January 1992, and he underwent a VA examination 
in October 1992; the associated records show a diagnosis of 
schizophrenia on each occasion.  The evidence of record 
includes a certification, dated in December 1996, from a 
private doctor who indicated that he was treating the 
appellant on a regular for ischemic cardiomyopathy.  In June 
1998, a VA psychiatrist examined the appellant and rendered a 
diagnosis of schizophrenia.

The evidence of record includes a report from a March 20001 
examination of the appellant by a private psychologist who 
reported that the appellant described having sustained life-
threatening stressors during his military service.  The 
appellant also described current sleep disturbance, 
nightmares and flashbacks of events that he said happened to 
him in Vietnam.  The psychologist rendered diagnoses of PTSD 
and an antisocial personality disorder.  A private 
psychiatrist examined the appellant in August 2001, and 
rendered diagnoses of schizophrenia and paranoid personality 
disorder.

The appellant underwent another VA psychiatric examination in 
September 2003; the examiner reviewed the appellant's claims 
file and medical record in conjunction with that examination.  
The examiner noted that the appellant had been treated in 
October 1965, and June 1966, for psychiatric symptoms that 
had resulted in a diagnosis of anxiety and schizoid reaction.  
The examiner also noted that, currently, the appellant had 
been treated over the previous year at a VA facility for 
depression with anxiety.  

During the examination, the appellant did not report 
nightmares about traumatic experiences; intrusive distressing 
thoughts about traumatic experiences; avoidant behavior about 
traumatic experiences and no feelings of intense fear, 
helplessness or horror in connection with his described 
experiences in Vietnam.  In addition, the appellant did not 
report interpersonal problems with his wife or with his 
neighbors.  The appellant reported that he did not like to be 
with groups of people.  

On mental status examination, there was no evidence of 
hallucinations or delusions.  The appellant expressed no 
phobias, obsessions or suicidal ideas.  His mood was anxious 
and he was oriented in all spheres.  After reviewing the 
claims file and examining the appellant, the VA psychiatrist 
concluded that the appellant's symptoms did not meet the DSM-
IV criteria necessary to establish a diagnosis of PTSD, and 
in particular criteria 'C'.  Therefore, the examiner was 
unable to establish a link between any stressor and the signs 
and symptoms of the appellant's current psychiatric disorder.

The appellant's VA outpatient treatment records dated between 
November 2002 and July 2004 reflect that he was being treated 
for generalized anxiety disorder.  There was no diagnosis of 
PTSD.

The evidence of record includes a March 2005 report from a 
private psychiatrist who examined the appellant.  Based on 
the appellant's report of his military, medical and 
psychiatric history and a mental status examination, the 
psychiatrist rendered diagnoses of PTSD and major depressive 
disorder, single episode, severe without psychotic features.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The competent medical evidence of record does not establish 
that the appellant has PTSD.  The service medical records do 
not contain any diagnosis of PTSD.  The VA medical evidence 
indicates that the appellant has reported symptoms of PTSD, 
but recent VA examiners and outpatient mental health 
practitioners have consistently rendered a diagnosis of 
generalized anxiety disorder and the September 2003 VA 
examiner specifically stated that PTSD was not present.  

The record does not reveal what data was used by the various 
mental health personnel who have rendered a diagnosis of PTSD 
over the years.  The evidence reveals that a private 
outpatient psychiatrist most recently diagnosed the appellant 
with PTSD in March 2005, but this diagnosis was based on a 
history and information given by the appellant.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  This diagnosis was made 
without the benefit of any review of the claims file, and 
thus without knowledge of the appellant's prior medical 
records; it is without probative value and thus not 
sufficient to support the claim.  The law provides in this 
regard that the award of benefits may not be predicated on a 
resort to speculation or mere possibility.  38 C.F.R. 
§ 3.102.

In contrast, the September 2003 VA psychiatric opinion was 
rendered after consideration of the appellant's service 
medical and other records and that opinion indicates that the 
appellant did not currently demonstrate clinical findings 
sufficient to support a diagnosis of PTSD.  Therefore, the 
Board finds that the opinions of the mental health personnel 
who rendered opinions concerning PTSD based on the history 
given by the appellant, when weighed against the findings of 
the September 2003 VA examining psychiatrist and the VA 
outpatient mental health personnel who have recently treated 
the appellant, do not place the evidence in equipoise.  See 
generally, Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Winsett v. West, 11 Vet. App. 420, 425 (1998) (the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).  

Thus, the preponderance of the medical evidence of record 
indicates that the appellant has a generalized anxiety 
disorder, not PTSD.  In addition, since there is no diagnosis 
of PTSD, the Board need not determine whether the veteran 
"engaged in combat with the enemy," as contemplated by 
38 U.S.C.A. § 1154(b), or is otherwise a veteran of combat in 
addressing the issue of service connection for PTSD.  Cf. 
38 U.S.C.A. § 1154 and VAOPGCPREC 12-99 (1999) (concerning 
presumption of service connection in the case of any veteran 
who "engaged in combat with the enemy").

However, the analysis of the appellant's claim for service 
connection does not stop here.  The Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal.  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  This is to include 
issues raised in all documents or oral testimony submitted 
prior to the Board decision.  Sondel v. Brown, 6 Vet. App. 
218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993). 

As previously noted, the appellant is currently diagnosed 
with generalized anxiety disorder.  The VA psychiatrist who 
examined the appellant in September 2003 concluded that it 
was at least as likely as not that the appellant's 
generalized anxiety disorder was present in October 1965, the 
same month the appellant was discharged from the Army.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the statements of the September 2003 VA 
psychiatric examiner that the appellant has had psychiatric 
problems continually since experiencing the anxiety he was 
treated for on two occasions in service, as well as within 
one month after service, and that such difficulties have 
culminated in his current diagnosis of generalized anxiety 
disorder.  There is no medical opinion of record to 
contradict such an inference.  Entitlement to service 
connection for an anxiety disorder is therefore warranted.


ORDER

Service connection for PTSD is denied.

Service connection for generalized anxiety disorder is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.
.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


